DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities: 
In claim 2 line 1, “The method of claim 2” should be written as “The method of claim 1”.
 In claim 18 line1, “The apparatus according to claim 1 should be written as “The apparatus according to claim 11”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGee et al (U.S. Patent Number: US 5637090 A, hereinafter “McGee”- APPLICANT CITED).
Regarding claims 1, 2, 11 and 12, McGee teaches a method and an apparatus comprising:  
 5inserting a probe (e.g. 10 Fig.1) into a heart of a living subject (e.g.  Abstract, col. 4 lines 24-25), the probe having a plurality of electrodes (e.g. e1-e4, E1-E4, Figs. 1, 10 A, B); 
electrical circuitry for recording respective intracardiac electrograms concurrently (as claimed in claims 2 and 12) from the electrodes (e.g. Col. 4 lines 55-63, Col. 9 lines 5-7, Figs 10, 10A); 
 memory for storing the electrograms (e.g. 34 Fig 2, the device has a controller and display and therefore necessarily has the associated RAM and ROM for buffering the collected data and storing the instructions for application of the therapy and display) and a display (e.g. 40Fig 2 , 41 Fig 10b);
establishing annotations for each of the electrograms, including annotated activation times and sorting the electrograms by the annotated activation times (i.e. time gating e.g. Col. 7 lines 34-37, i.e. the electrogram signals are color coded according to time gate color code and are sorted  e.g. Col. 9 line 13-24), the annotations being based on a change in voltage per unit time and 10defining a pattern comprising a velocity of electrical propagation in the heart (e.g. Col. 9 lines 9-35 fig 10A shows graphs of color coded and sorted electrograms recorded at the electrodes ); 

 15displaying the electrograms of the set, the electrograms being displayed in a graph of time-varying signal voltages (e.g. Col 9 lines 5-35, Fig 10B); and 
ablating a region of the heart based on the graph(e.g. Col. 9 line 35-48).  
Regarding claims 3 and 13, McGee teaches sorting the set according to positions on the probe of the electrodes thereof (e.g. Col. 9 lines 5-12 i.e. the individual electrogram signals recorded by the individual electrodes on element 10 are arranged from top to bottom according to the time that the electrodes that receive the event).
Regarding claims 4-7 and14-17, McGee teaches that the pattern is a reentrant activation circuit, a micro reentry pattern, a focal source pattern and a macro reentry pattern (e.g. Col. 9 lines 28-34).
Claims 8-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over McGee et al (U.S. Patent Number: US 5637090 A, hereinafter “McGee” - APPLICANT CITED) in view of Caccio et al (U.S. Patent Number:  US 6236883 B1 hereinafter “Caccio”- APPLICANT CITED).
Regarding claims 9-11 and 17-19, Mc Gee teaches the invention as claimed except for in a new time window detecting a change in the pattern; and responsively to the change, iterating the steps of sorting the set and displaying the electrograms, wherein the change comprises a change in a direction of electrical propagation, . 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.








Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-17 of U.S. Patent No. US 10349855 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because  the claims of the current application are  directed to a method and an apparatus . 
Further dependent claims 2-10 and 12-20 of the current application are similar to claims 2-10 and 13-17 of U.S. Patent No. US 10349855 B2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043.  The examiner can normally be reached on Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792